DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of at least claim 1 (to include a range-Doppler matrix, neural network, and antenna of claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more (see MPEP 2106). The simple addition of the limitation will overcome this 35 USC § 101 rejection:  
“…an object, comprising: a radar antenna receiving a radar signal, processing the radar signal to provide a range-Doppler matrix, 
The following is a detailed rejection of independent claim 1.  Regarding claim 1 and applying Step 1 of the MPEP § 2106: The instant application includes independent claim 1 which is directed toward an “method for determining at least one parameter….”  As such, claim 1 is directed to one of the four categories of patent eligible subject matter (i.e. process, product, and product respectively).
Regarding Step 2A, prong 1 of the MPEP § 2106:  claim 1 presents the following steps which under a broadest reasonable interpretation of the claimed invention, constitute an abstract idea and recite a mental processes:
A method for determining at least one parameter of an object, comprising:
providing a range-Doppler matrix,
transferring at least one part of the range-Doppler matrix to a neural network., and
determining at least one parameter of the object by the neural network,
wherein the object is a road user.
Each of these steps can reasonably be performed by a general purpose computer using an input database without any Radar apparatus.  
Regarding Step 2A, prong 2 of the MPEP § 2106:  Claim 1 does not integrate the claimed abstract idea into a practical application. The claim has a method which can be completed with a received database of “range-Doppler matrix”, process that database to arrive at a set qualified loosely as a “one parameter of the object”.   The specification in paragraph 0002-0003 (as published) of the present application does disclose a receiving antenna, a transmitting antenna, and mixer to process reflected waves, but these features are not included in the claim.  As such, claim 1 merely require the wireless transmission of a data table which can be performed by a generic computer using generic computer code and generic memory storage and does not represent any specified tasks.  
Each element in claim 1 considered singly fails to impose a meaningful limit on the judicial exception (i.e. under a BRI the claim is directed toward data processing).  Claim 1 as a whole, looking at the additional elements individually, and looking at the elements in combination, does not integrate the abstract idea into a practical application.  
Regarding Step 2B of the MPEP § 2106:  Claim 1 does not recite additional elements, taken individually and in combination, that result in the claim as a whole, amounting to an inventive concept. 
Specifically, claim 1 does not require an input or output of the generated and/or updated candidate group from any databases, libraries, or files of any type.  Claim 1 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claim 1 does not integrate the abstract idea into an inventive concept. 
Regarding claims 2, 3, 4, 5, 6, and 8; all of the claim elements of dependent claims 2-7 when taken both individually and in combination, are directed to the judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. 
These additional limitations can be performed by a general purpose computer using math.  As such, claims 2-6 and 8 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claims 2 – 6 and 8 do not integrate the abstract idea into a practical application. 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 4 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roger, et al, U. S. Patent Application Publication 2019/0041494 (“Roger”) in view of Vallespi-Gonzales, et al, U. S. Patent Application Publication 2018/0307921 (“Vallespi”).
Regarding claim 1, Roger teaches:
(currently amended) A method for determining at least one parameter of an object, comprising: (Roger, paragraph 0026, “(0026] FIG. 1 illustrates a frequency modulated continuous wave (FMCW) radar sensor 1. In the present example, separate transmit (TX) and receive (RX) antennas 5 and 6, respectively, are used.  … The transmitted signal sRF(t) is back-scattered at a target T, which is located in the radar channel within the measurement range of the radar device, and the back-scattered signal yRF(t) is received by the receive antenna 6.”; a radar used to determine at least measurement range of an object).
providing a range-Doppler matrix, (Roger, figure 6, paragraph 0037-0039, “[0037] When the radar target is moving, the Doppler effect has to be considered to determine the information of the radar target’s velocity (relative to the radar sensor), which can be done based on the mentioned Range-Doppler maps, which can be calculated using so-called Range Doppler Processing. [0039] The Range-Doppler Processing is schematically illustrated in FIG. 6. … Thus, when M subsequent chirps are digitized (precisely speaking, the resulting base band signal is digitized), a number of N times M samples are obtained, which can be arranged in a NxM matrix S(n, m) as shown in the third diagram of FIG. 6 (diagram c).”; that a radar can take a series of radar data and process that data into a range-Doppler matrix).
transferring at least one part of the range-Doppler matrix to a neural network., and (Roger, figure 7-9, 11 & 12, paragraph 0049-0050, “[0049] The flow chart of FIG. 11 illustrates by way of example the function of a distributed radar sensor system as illustrated in FIGS. 8 and 9. Accordingly, steps X1 and X2 (and optionally step X2A) are executed by each one of the radar ECUs 1, 2, 3 etc. Step X3 represents the data transmission across the data link (see FIG. 9), and steps X4 and X5 are executed ( e.g. for all radar ECU s) by the central radar post processing unit 8. … [0050] Finally, the decompressed signal (s) (restored Range Doppler Maps X’(n, m)) are further processed to detect radar targets (step X5). As mentioned one or more neural networks can be used to improve the quality and reliability of the detection as compared with “traditional” threshold techniques.”; that a radar can process raw radar into a range- Doppler FFT and communicate that data to a “central radar postprocessing unit”; that the signal postprocessing can comprise a neural network).
determining at least one parameter of the object by the neural network, (Roger, figure 7, 11 & 12, paragraph 0052, “(0052] FIG. 12 schematically illustrates one example of the central radar post processing unit 8 in more detail. … These Range Doppler Maps X’(n, m) are supplied to functional unit 74, which includes one or more artificial neural networks that are used to detect radar targets based on the restored Range Doppler Maps X’(n, m). The output of functional block 74 is a list of detected radar targets T(i) (i.e. their position and velocity). [0041] FIG. 7 illustrates one example structure of a radar sensor, which may be used, for example, in a vehicle to detect objects and persons in the surrounding of the vehicle.”; that the neural network can be used to determine the position (range and azimuth) and velocity of an object and persons surrounding a vehicle).
Roger does not explicitly teach wherein the object is a road user..
Vallespi teaches wherein the object is a road user. (Vallespi, paragraph 0045, “[0045] The features identified and aggregated from the image samples can be provided as input to the classification model. An output then can be received from the classification model corresponding to objects detected within the image data (e.g., vehicles, cyclists, pedestrians, traffic control devices, etc.)”; that objects associated with roads can be classified as vehicles, bicycles or pedestrians).
In view of the teachings of Vallespi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Vallespi to Roger at the time the application was filed in order to a radar can detect and classify objects.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Vallespi in the same or in a similar field of endeavor with Roger  before the effective filing date of the claimed invention in order to substitute Vallespi’s specific classification of objects using a neural network for Roger’s more generic object classification.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the Roger’s calcination for Vallespi’s specific classification would have yielded predictable results, namely the classification of objects and the quality of the classification.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Roger, as modified by Vallespi, teaches (currently amended) The method according to claim 1.
Roger further teaches wherein the at least one parameter is selected from the group consisting of a distance and/or a radial velocity relative to a measurement point, an expansion of the object in at least one spatial direction, a velocity of the object, and at least one classification property and/or a classification of the object and/or an allocation of a zone of reflected energy to a physical object different from the object. (Roger, figure 7, 11 & 12, paragraph 0052, “(0052] FIG. 12 schematically illustrates one example of the central radar post processing unit 8 in more detail. … These Range Doppler Maps X’(n, m) are supplied to functional unit 74, which includes one or more artificial neural networks that are used to detect radar targets based on the restored Range Doppler Maps X’(n, m). The output of functional block 74 is a list of detected radar targets T(i) (i.e. their position and velocity). [0041] FIG. 7 illustrates one example structure of a radar sensor, which may be used, for example, in a vehicle to detect objects and persons in the surrounding of the vehicle.”; that the neural network can be used to determine at least the position (range and azimuth) and velocity of an object or person surround a vehicle).
Regarding claim 3, Roger, as modified by Vallespi, teaches (currently amended) The method according to claim 1.
Roger further teaches:
wherein at least one zone of reflected energy is selected from the range-Doppler matrix, wherein said at least one zone of reflected energy contains at least one local maximum and (Roger, figure 11, paragraph 0049, “[0049] The flow chart of FIG. 11 illustrates by way of example the function of a distributed radar sensor system as illustrated in FIGS. 8 and 9. Accordingly, steps X1 and X2 (and optionally step X2A) are executed by each one of the radar ECUs 1, 2, 3 etc. … Subsequently, the sensor data included in the Range Maps and/or Range-Doppler Maps is compressed. In the examples described herein, the data compression is achieved by identifying peaks (local maxima) and discarding values outside the main lobes of the detected peaks to zero (step X2, see also FIG. 10). Thus, signal values for adjacent FFT bins in the Range and/or in the Doppler dimensions (see frequencies f1 and f2 in FIG. 10) may optionally be considered in addition to the detected peak values.”; that the radar units can process raw data, provide FFT in a range/Doppler map, and select the FFT peaks for analysis by the neural network).
wherein either or both said at least one zone of reflected energy or said at least one maximum is transferred to the neural network. (Roger, figure 11, paragraph 0049, “[0049] Step X3 represents the data transmission across the data link (see FIG. 9), and steps X4 and X5 are executed (e.g. for all radar ECU s) by the central radar post processing unit 8”; where the FFT peaks processed in steps X2 and X2A are transferred via a communications link to the neural network for further processing).
Regarding claim 4, Roger, as modified by Vallespi, teaches (currently amended) The method according to claim 1.
Roger further teaches:
wherein the step of providing the range-Doppler matrix comprises the following steps: receiving reception signals, mixing the reception signals with transmission signals to form baseband signals, and (Roger, figure 4, paragraph 00300036, “(0030] FIG. 4 illustrates one example implementation of the RF front end 10, (0031] The LO signal sLO(t) is processed in the transmit signal path as well as in the receive signal path. The transmit signal sRF(t), which is radiated by the TX antenna 5, is generated by amplifying the LO signal sLO(t), e.g., using an RF power amplifier 102. … The received signal yRF(t), which is provided by the RX antenna 6, is provided to a mixer 104.”; that a radar comprises a transmitter to transmit a signal; a receiver to receive the signal, and a mixer to mix into a baseband for processing).
calculating a range-Doppler matrix using the baseband signals, (Roger, figure 6, paragraph 0037-0039, “[0037] When the radar target is moving, the Doppler effect has to be considered to determine the information of the radar target’s velocity (relative to the radar sensor), which can be done based on the mentioned Range-Doppler maps, which can be calculated using so-called Range Doppler Processing. [0039] The Range-Doppler Processing is schematically illustrated in FIG. 6. … Thus, when M subsequent chirps are digitized (precisely speaking, the resulting base band signal is digitized), a number of N times M samples are obtained, which can be arranged in a NxM matrix S(n, m) as shown in the third diagram of FIG. 6 (diagram c).”; that a radar can take a series of radar data and process that data into a range-Doppler matrix).
wherein the transmission signals are emitted before the reception signals are received. (Roger, paragraph 0030-0036, “(0031] The LO signal sLO(t) is processed in the transmit signal path as well as in the receive signal path. The transmit signal sRF(t), which is radiated by the TX antenna 5, is generated by amplifying the LO signal sLO(t), e.g., using an RF power amplifier 102. [0034] Diagram (a) of FIG. 6 illustrates the frequency over time of an outgoing radar signal (solid line, cf. FIG. 4, signal sRF(f)) and the respective incoming radar signal (dashed line, cf. FIG. 4, signal yRF(t)).”; that a radar can transmit a signal first and then process the backscattered signal from objects for processing).
Regarding claim 7, Roger, as modified by Vallespi, teaches (currently amended) The method according to claim 4.
Roger further teaches wherein several antennae are used to emit the transmission signals and/or to receive the reception signals. (Roger, paragraph 0039, “[0039] It is noted, that a Range-Doppler map X(n,m) can be calculated from the (down converted and digitized) radar signal received from a specific antenna. If more than one receive antenna (i.e. receive channel) is used, a Range-Doppler-Map Xr(n,m) may be calculated for each antenna (the index r denoting a specific antenna of an antenna array.”; that a radar can comprise multiple receive antennas and the data can be put into multiple RDM for each receiver).
Regarding claim 8, Roger, as modified by Vallespi, teaches (currently amended) The method according to claim 1.
Vallespi further teaches further comprising estimating a quality of the determined parameter. (Vallespi, paragraph 0045, “[0045] The features identified and aggregated from the image samples can be provided as input to the classification model. An output then can be received from the classification model corresponding to objects detected within the image data (e.g., vehicles, cyclists, pedestrians, traffic control devices, etc.) In some examples, the output from the classification model can include an indication of whether image features include or do not include detected objects. For features that include detected objects, the classification model can include a classification for a detected object as one or more objects from a predetermined set of objects. In some examples, the classification model can also output a probability score associated with the classification, the probability score being indicative of a probability or likelihood of accuracy for the classification. In some implementations, the classification model can include a decision tree classifier. In some implementations, the classification model can include a machine-learned model such as but not limited to a model trained as a neural network”; that objects associated with roads can be classified as vehicles, bicycles or pedestrians within a likelihood of that classification; that classification is a parameter derived from radar data).
In view of the teachings of Vallespi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Vallespi to Roger at the time the application was filed in order to a radar can detect and classify objects.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Vallespi in the same or in a similar field of endeavor with Roger  before the effective filing date of the claimed invention in order to substitute Vallespi’s specific classification of objects using a neural network for Roger’s more generic object classification.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the Roger’s calcination for Vallespi’s specific classification would have yielded predictable results, namely the classification of objects and the quality of the classification.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 9, Roger, as modified by Vallespi, teaches (currently amended) A device for conducting a method according to claim 1.
Roger further teaches wherein the device comprises at least one electronic data processing device which is configured to conduct the method. (Roger, figure 9, paragraph 0045, “[0045] FIG. 9 illustrates a system including a radar ECU 1 (radar sensor) and a central post processing unit 8 connected by a communication link 9.”; that a processing device coupled with a radar front end can be used to process radar signals of claim 1).
Regarding claim 10, Roger, as modified by Vallespi, teaches (currently amended) The device according to claim 9.
Roger further teaches further comprising at least one transmission antenna and at least one reception antenna for radar waves. (Roger, paragraph 0039, “[0028] The depicted example shows a bistatic ( or pseudo mono static) radar system, which has separate RX and TX antennas. In case of a monostatic radar system, a single antenna or a single antenna array may be used for both, [0039] It is noted, that a Range-Doppler map X(n,m) can be calculated from the (down converted and digitized) radar signal received from a specific antenna. If more than one receive antenna (i.e. receive channel) is used, a Range-Doppler-Map Xr(n,m) may be calculated for each antenna (the index r denoting a specific antenna of an antenna array.”; that a radar can comprise at least one separate TX and RX antennas, and/or have multiple receive antennas and the data can be put into multiple RDM for each receiver).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roger, as modified by Vallespi, in view of Lim, et al, U. S. Patent Application Publication 2017014664 (“Lim”).
Regarding claim 5, Roger, as modified by Vallespi, teaches (currently amended) The method according to claim 4.
Roger, as modified by Vallespi, does not explicitly teach wherein the transmission signals comprise at least two different types of frequency ramps, which are transmitted successively or simultaneously..
Lim teaches wherein the transmission signals comprise at least two different types of frequency ramps, which are transmitted successively or simultaneously. (Lim, paragraph 0021, “[0021] Specifically, an occurrence frequency of a ghost target can be reduced through an enhanced pairing condition for finding an intersection through a combination of a down-chirp signal and an added down-chirp signal, in an emergency braking situation in which a near target suddenly approaches.”; that two different frequency ramp FMCW signals (one up and one down) can reduce the number of ghost (ambiguous) targets).
In view of the teachings of Lim it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lim to Roger and Vallespi at the time the application was filed in order to detect targets using an FMCW radar.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lim in the same or in a similar field of endeavor with Roger and Vallespi before the effective filing date of the claimed invention in order to combine Lim’s FMCW with different FMCW ramps and Roger’s radar.  The changing FMCW ramps and using similar FMCW ramps merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 6, Roger, as modified by Vallespi and Lim, teaches (currently amended) The method according to claim 5.
Lim further teaches wherein Doppler frequencies and/or phase information of the baseband signals are evaluated, and further comprising eliminating ambiguities when determining a radial velocity. (Lim, figure 8, paragraph 0066-0072, “[0066] FIG. 8 displays a relative velocity and a distance of a target that are calculated based on a frequency difference between a transmission signal and a reception signal, which are calculated through a pair of up-chirp and down-chirp signals and an additional down-chirp signal.  [0072] Accordingly, two ghost targets having occurred in a conventional case where two targets exist may be eliminated by determining, as an actual target, a target satisfying a pairing condition for finding an intersection point at which a pair of the up-chirp and down-chirp signals and the added down-chirp signal meet.”; that a dual FMCW chirp can have two actual targets and two ghost targets; that the targets each have a different relative distance and different relative (radial) velocity; that a third chirp with a third different frequency can resolve the range and relative velocity ambiguities).
In view of the teachings of Lim it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lim to Roger and Vallespi at the time the application was filed in order to detect targets using an FMCW radar.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lim in the same or in a similar field of endeavor with Roger and Vallespi before the effective filing date of the claimed invention in order to combine Lim’s FMCW with different FMCW ramps and Roger’s radar.  The changing FMCW ramps and using similar FMCW ramps merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648